Case 2:20-cv-01437-ODW-AS Document 84-13 Filed 08/10/20 Page 1 of 2 Page ID #:2005




                         EXHIBIT L
   Case 2:20-cv-01437-ODW-AS Document 84-13 Filed 08/10/20 Page 2 of 2 Page ID #:2006


Jenira Velez

From:                                Deborah Mallgrave <DMallgrave@GGTrialLaw.com>
Sent:                                Thursday, June 4, 2020 2:32 PM
To:                                  'Geoff Neri'
Subject:                             service on Rahel Garcia


Geoff,

As we just discussed, I am writing to confirm my agreement that since we are still discussing the service issues relating to
service of the summons and complaint on Rahel Garcia, Plaintiff will not seek to take Ms. Garcia’s default.

Regards,
Deb

Deborah S. Mallgrave
Partner
601 South Figueroa Street, 30th Floor | Los Angeles, California 90017
650 Town Center Drive, Suite 1700 | Costa Mesa, California 92626
Tel 949.383.2790 | Fax 949.383.2801
DMallgrave@GGTrialLaw.com | www.GGTrialLaw.com




                                                                  1
